DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) Please cancel claims 2-7 and 12-13.
(2) In claim 11, line 15, after “(c)”, before “a”, delete “a silane coupling agent that has an epoxy group or”.
(3) In claim 11, line 18, after “of”, before “the”, delete “the silane coupling agent that has an epoxy group or”.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alexey Saprigin on 10/01/21.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Tokinoya et al. (US 2016/0327690) and Yonehama et al. (US 2010/0160494) for the following reasons:
Tokinoya et al. teaches a protective film for wavelength conversion sheet, comprising a barrier film including an inorganic thin film layer and a gas barrier covering layer on both sides of an adhering layer, i.e. adhesive layer.
However, Tokinoya et al. fails to teach the adhesive layer as required in claims 1 and 11.
Yonehama et al. teaches a barrier film laminate comprising a first barrier layer including a resin film substrate and silica or alumina layer and an adhesive containing an epoxy resin, an amine curing agent which inherently has an amino group, and a coupling agent such as silane coupling agents including amino based silane coupling agents such as N-(2-aminoethyl)-3-aminopropylmethyldimethoxysilane which is a silane coupling agent that has an amino group and two hydrolyzable functional groups.
However, Yonehama et al. fails to teach a second barrier film as required in claims 1 and 11. Further, in light of the data in the present specification, Applicant has shown the criticality of using a silane couple agent having two hydrolysable groups as compared to silane couple agent having three hydrolysable groups. This is especially significant given that Yonehama et al. discloses a list of silane coupling agents including silane couple agent having three hydrolysable groups and therefore fails to recognize the criticality of using a silane couple agent having two hydrolysable groups.
Further, upon updating the prior art search, the present claims are allowable over the closest prior art Yoo et al. (US 10,277,514) for the following reasons:
Yoo et al. teaches an adhesive composition comprising an epoxy resin and a silane compound having the chemical formula 1 of DnSiX(4-n) wherein D is a vinyl group, an epoxy group, an amino group, etc., X is hydrogen, an alkyl group, etc., and n is a number from 1 to 3. Yoo et al. further teaches an amount of silane compound of about 0.1 to about 10 parts by weight relative to 100 parts by weight of epoxy resin and a curing agent including an amine curing agent. Furthermore, Yoo et al. discloses a first film that is a release film including a silicon releasing agent on one of both sides of a plastic film and a second film that may be the same as the first film.
However, while Yoo et al. discloses n may be 1 to 3, Applicant has shown the criticality of using a silane couple agent having two hydrolysable groups as compared to silane couple agent having three hydrolysable groups. Therefore Yoo et al. fails to recognize the criticality of using a silane couple agent having two hydrolysable groups.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787